Citation Nr: 0615527	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  03-08 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Francesca Craft, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to July 
1968.

Procedurally, this matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 2002 rating 
decision by the Department of Veterans' Affairs (VA) regional 
office (RO) in Detroit, Michigan, which denied service 
connection for diabetes mellitus.  The veteran perfected an 
appeal of the decision in March 2003.  The Board initially 
reviewed this appeal and issued a decision in November 2004, 
which the veteran appealed to the United States Court of 
Appeals for Veterans Claims (the Court).  There, the 
Secretary of VA and the appellant filed a Joint Motion for 
Remand in November 2005, requesting that the Court vacate the 
November 2004 Board decision and remand the appeal to the 
Board.  As reflected in its Order dated in November 2005, the 
Court granted the joint motion and ordered compliance with 
the instructions therein.  The appeal now returns to the 
Board for compliance with the Court's instructions.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

In the aforementioned Joint Motion for Remand, the parties 
noted that the veteran identified medical treatment in 
service rendered at Selfridge Air Force Base (Selfridge), 
which did not appear to be documented in the veteran's 
service medical records.  Accordingly, the RO made two 
attempts to retrieve the records directly from Selfridge, 
which proved unsuccessful.  The RO neither notified the 
veteran of its inability to obtain the records from 
Selfridge, nor did the RO inform the veteran of its efforts 
to obtain the records or of how the RO intended to proceed 
with his claim from that point.  Failure to notify the 
veteran in this regard constituted a lapse with the 
requirements of 38 U.S.C.A. § 5103A(b)(2) (West 2002).

The Board sent the veteran notice in April 2006 that he had 
90 days to submit new evidence or argument.  In this letter, 
the Board did not address the requirements of 38 U.S.C.A. § 
5103A(b)(2) with regard to treatment records from Selfridge.  
The veteran indicated in May 2006 that he had no additional 
evidence to provide.  Here, because the veteran has not had 
the opportunity to benefit from and react to the notice that 
the Secretary was and is obligated to provide, any conclusion 
by the Board that the appellant has not been prejudiced would 
be pure speculation.  It is not for the Secretary or the 
Court to predict what evidentiary development may or may not 
result from the notice required by the VCAA.  See Huston v. 
Principi, 17 Vet. App. 195, 203 (2003); see also Daniels v. 
Brown, 9 Vet. App. 348, 353 (1996).

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent court 
decisions, as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), and 
any other applicable legal precedent.  
The RO's attention is directed to 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) (requiring VCAA notice to 
include the five elements of a service 
connection claim:  (1) veteran status; 
(2) existence of a disability; (3) a 
connection between the veteran's service 
and the disability; (4) degree of 
disability; and (5) effective date of the 
disability.)  The AMC should provide the 
appellant written notification specific 
to his claim for service connection for 
diabetes mellitus, of the impact of the 
notification requirements on the claim.  
The appellant should further be requested 
to submit all evidence in his possession 
that pertains to his claim.

2.  The AMC shall notify the claimant 
that the Secretary is unable to obtain 
records of treatment from Selfridge Air 
National Guard Base, formerly Selfridge 
Air Force Base, and such notification 
shall (a) identify the records the 
Secretary is unable to obtain; (b) 
briefly explain the efforts that the 
Secretary made to obtain those records; 
and (c) describe any further action to 
be taken by the Secretary with respect 
to the claim.  38 U.S.C.A. § 5103A(b)(2) 
(West 2002 & Supp. 2005).

3. Thereafter, the AMC should ensure 
that no other notification or 
development action, in addition to that 
directed above, is required.  If further 
action is required, the AMC should 
undertake it before further adjudication 
of the claim.

4.  Thereafter, the AMC should 
readjudicate the claim for service 
connection for diabetes mellitus.  If 
the claim remains denied, the appellant 
and his representative should be 
furnished an appropriate SSOC, and given 
the opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

